Title: XVII. Farell & Jones to Richard Randolph, 10 August 1774
From: Farrell & Jones
To: Randolph, Richard



Sir
Bristol 10th Augt. 1774

We are now to acknowledge receipt of your favors of the 15 Janry 6, 19 and 25 April and 14th June. We made £600 Insurance on 75 hhds. of the Estates Tobacco and the like Sum and quantity of yours on board the True Patriot in consequence of your general order and shall get a return for short Interest. You may depend on our best care in the disposal of your 34 hhds by that ship, and inclosed we transmit you Account Sales of


43 hhds. ⅌ T Patriot in 1773 Net Proceeds
£313 1 9


 1 hhd.  ⅌ Neptune
   8 9 3


26 hhds. ⅌ Virginian
169 15 6


30 hhds. ⅌ Spr. Nancy
165  8 2


all which we assure you was the utmost this Market wou’d afford for them and we therefore hope they will please. You have also inclosed Invoice and Bill of Loading of the Goods you order’d Ammounting £93 9 9 and £54 8 0 Invoice of Phaeton shipt you by this conveyance the Virginian, which we wish safe and to your approbation.—After your several Letters relative to the Remittance for the Prince of Wales’s Cargoe, we hardly know what to say. We are sensible of the great scarcity of money on your side the Water at same time we feel it very sensible on this. We can truly say we never experienced a more disagreeable transaction in our Lives. We have paid every Shilling of the Net Proceeds long ago, and tho the owners have received near £3000 in Bills from you, still we have realy advanced and paid near £8000 on that Account more than we should have had she never gone to Virginia, as every bill except one of £200 has been drawn on us.—We want no advantage from the fall of Exchange as our only Motive was to serve you and Mr. W. and therefore must rely on your friendship and endeavours to remit us as soon as possible.—We are alarm’d here to the greatest degree by the last Letters from Virginia which bring advice of an intended association not only to put a stop to the Importation of Goods in general but even to the Courts of Law in order to prevent the recovery of English Debts. This has determin’d most of the Merchants not to execute any more orders. For our parts we shall not pay any Bills in advance or ship any Goods unless where we have Effects in hand or for the family use of our particular friends untill we hear the result of the intended general meeting the 1st Augt., altho we can scarcely  believe that the Gentlemen of Virginia will ever fall into so iniquitous a measure as to revenge any oppression they may feel from Government at home on private merchants who have advanced their money on the Credit and Honor of their Correspondents abroad, and who were neither accessary to nor cou’d have it in their power to prevent it. Yet you must acknowledge that such advices are sufficiently alarming to deter us who are already so greatly in Advance from involving ourselves further, especially as we see at the head of these measures the Names of some of the first People in your Colony. We heartily pray for a speedy end of these unhappy disputes.
Your favor of the 14 June cover’d a bill value Five hundred pounds which we have paid to Mr. Willm. Randolph as you direct and we inclose you his receipt and your Certificate. You have also inclosed your Annual Account Currt to the 31st Decemr. last ballance in our favor of £3385.14.8. If any Error please to advise. Having nothing further to add, we recommend Capt. Jno. Aselby (by whom you will receive this) to your usual friendship & good Offices & Remain Sr Your Mo Obedt Servts,

Farell & Jones

